DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2016210405) in view of Iname (JP2004167070).  Regarding claim 1, Ono teaches a seat for vehicle (10) comprising: a seat cushion (14); and a seat back (16) connected to the seat cushion, wherein the seat back includes a posture changing mechanism (40), the posture changing mechanism including: a back side support mechanism (42); a first motor (46) capable of shifting a position of the back side support mechanism with respect to a vertical direction (A; see Figures 1 and 2); and a second motor (56) capable of shifting the position of the back side support mechanism with respect to a front- back direction (B; see Figures 1 and 2), and a position of a lumbar vertebra area of a vehicle occupant is estimated by: while changing the vertical position (A) of the back side support mechanism (42) by means of the first motor (46), changing a forward position (B) of the back side support mechanism (42) at each of the different vertical positions thereof by means of the second motor (56; see Figures 2A-2D), so as to obtain a turnover number value of the second motor achieving a desired resistance; and comparing the turnover number values of the second motor achieving the desired resistance (via Hall IC sensors 56S, 46S and ECU 36).
However, the reference does not distinctly disclose a control unit configured to estimate the position of a lumbar vertebra area of an occupant.  Iname, in a similar field of endeavor, teaches a vehicle seat having a seat cushion and backrest along with a control unit (22) that estimates the position of a lumbar vertebra area of an occupant (see paragraph [0034]) and sends a signal to a controller (22A) to adjust the supporting force of various sections of the lumbar area of the seat.  It would have been obvious to one having ordinary skill in the art to modify Ono to include a control unit (like that of Iname) to automatically regulate the movements of the lumbar portion and provide a user with comfort and safety.

Regarding claim 2, Ono further teaches wherein the vertical position of the back side support mechanism at which the second motor exhibits the largest turnover number value is estimated to be the lumbar vertebra area of the seat occupant (42X; see Figure 1).

Regarding claim 3, Ono in view of Iname further teaches wherein the control unit is configured to estimate a position of a thoracic vertebra area of the seat occupant by performing a calculation based on the vertical position of the back side support mechanism (42) at which the second motor (56) exhibits the largest turnover number value (see paragraph [0033]).

Regarding claim 4, Ono in view of Iname further teaches a first Hall IC for detecting a turnover number value of the first motor (46S; via 36A; see paragraph [0035]); and a second Hall IC for detecting a turnover number value of the second motor (56S; via 36A); the control unit including a central processing unit (36) connected to the first Hall IC and the second Hall IC (see paragraph [0044]), and wherein the central processing unit estimates the position of the lumbar vertebra area of the seat occupant by comparing the turnover number values of the second motor achieving the desired resistance at each of the plurality of vertical positions of the back side support mechanism (see paragraphs [0044]-[0046]).

Regarding claim 5, Ono in view of Iname further teaches the control unit having a motor driver (36A) connected to the first motor (46) and the second motor (56), wherein the motor driver controls the rotations of the first motor and the second motor based on control from the central processing unit.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2016210405) in view of Iname (JP 2004167070) as applied above and in further view of Meyer (US 20140217792).  Regarding claim 6, it is described above what is disclosed by Ono in view of Iname.  The references further teach a fatigue reduction system, wherein the fatigue reduction system includes: a first fatigue reduction mode to set the back side support mechanism to a position estimated to be the position of the lumbar vertebra; and a second fatigue reduction mode to set the back side support mechanism to a position estimated to be the position of the thoracic vertebra (see Figures 3-5 where item 42 is illustrated at both the lumbar and thoracic areas).
However, Ono in view of Iname does not distinctly disclose in the first fatigue reduction mode and the second fatigue reduction mode, the position of the back side support mechanism with respect to the front-back direction is changed by the second motor at predetermined time intervals.  Meyer, in a similar field of endeavor, teaches a vehicle seat having first and second fatigue reduction modes that are directed to operate at different time intervals (see at least paragraphs [0047]-[0049]).  It would have been obvious to one having ordinary skill in the art to modify the ECU of Ono to set predetermined time intervals to activate the fatigue reduction modes (as in Meyer) in order to create a safer voyage for the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636